CAMPBELL, District Judge.
Considering the evidence produced at the trial hereof, and after a review of the transcript of the same and a study of the briefs of plaintiff and defendant and the authorities therein cited, the Court is of the opinion:
That the disclosures of the Christopher patent in suit represent such a marked improvement in and advance over the prior art in this field as to constitute invention.
That Claim 3 of the Christopher patent No. 2,151,187 is valid and has been infringed by the defendant in both Models H and J of his photometers in evidence.
Findings of Fact
1. The patent involved in this infringement suit relates to an electric photometer for measuring low light intensities over small areas, and the invention is particularly adaptable for use in the photographic industry. The device can be used to advantage in the process of timing exposures for photographic prints, especially in enlarging work.
2. The plaintiff is Research Engineering Company, an Illinois corporation of Chicago, Illinois, and is the assignee substituted for the original plaintiff, Daniel E. Christopher, the inventor of the patent in suit, said patent being No. 2,151,187 and dated March 21, 1939. The date of assignment- of said patent is September 16, 1939.
3. The defendant sold light measuring devices known as “Haynes M.C.M. Photometers Models H and J”, said photometers having been manufactured by Haynes Products Company, a New York corporation having its principal place of business in New York City.
4. The defendant is the 'Chicago distributor for said Haynes Products Company.
5. Said Haynes Products Company assumed and conducted at its own expense the defense of this action for the defendant.
Conclusions of Law
1. The disclosures of the plaintiff’s patent represent such a marked improvement in and advance over the prior art in this field as to constitute invention.
2. Claim 3 of the Christopher patent No. 2,151,187 is valid.
3. Haynes M.C.M. Photometers Models H and J infringe, said Claim 3 of the. plaintiff’s patent.
4. The defendant has infringed the plaintiff’s patent by selling Haynes M.C.M. Photometers Models H and J.
5. The plaintiff is entitled to an injunction and damages.